tcmemo_2009_127 united_states tax_court hassel family chiropractic dc pc petitioner v commissioner of internal revenue respondent docket no 3768-08l filed date vincent hassel an officer for petitioner lisa kathryn hunter for respondent memorandum opinion chiechi judge this case is before the court on respon- dent’s motion for summary_judgment respondent’s motion we shall grant respondent’s motion 1all section references are to the internal_revenue_code in effect at all relevant times all rule references are to the tax_court rules_of_practice and procedure background the record establishes and or the parties do not dispute the following petitioner’s address shown in the petition in this case was in iowa petitioner filed form_941 employer’s quarterly federal tax_return for each of the quarters ended march june septem- ber and date and march june september and date we shall refer collectively to the respective form sec_941 that petitioner filed for the quarters ended march june september and date and march june september and date as petitioner’s form sec_941 petitioner filed form_945 annual return of withheld federal_income_tax for each of its taxable_year sec_2002 and we shall refer collectively to the respective forms that peti- tioner filed for its taxable_year sec_2002 and as petitioner’s forms respondent conducted an examination of petitioner’s form sec_941 and petitioner’s forms on date respondent sent petitioner a so-called 30-day_letter date 30-day_letter in which respondent notified petitioner that respondent was proposing adjustments to the federal taxes that peti- tioner showed in each of petitioner’s form sec_941 petitioner’s form_941 taxes and the federal tax that petitioner showed in each of petitioner’s forms petitioner’s form_945 tax the date 30-day_letter stated in pertinent part please tell us whether you agree or disagree with the proposed changes by date this letter known as a 30-day_letter notifies you of your rights to appeal the proposed changes within days respondent attached to the date 30-day_letter form_4668 employment_tax examination changes report form in that form respondent proposed for the quarters indicated the following increases in petitioner’s form_941 taxes quarter ended increase in form_941 taxes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure in form_4668 respondent also proposed an increase in peti- tioner’s form_945 tax of dollar_figure for petitioner’s taxable_year and dollar_figure for petitioner’s taxable_year petitioner timely submitted to respondent’s appeals_office appeals_office a written protest petitioner’s protest with respect to the proposed adjustments in the date 30-day_letter in that protest petitioner set forth the reasons for its disagreement with those proposed adjustments and requested a conference with the appeals_office by letter dated date an appeals officer with the appeals_office who was assigned petitioner’s protest first appeals officer notified petitioner that a conference with the appeals_office had been scheduled for a m on date at the request of petitioner the first appeals officer resched- uled that conference to date on date the first appeals officer held a conference date conference with respect to the proposed adjustments in the date 30-day_letter with respect to petitioner’s form_941 taxes for each of the quarters ended march june september and date and march september and date the first appeals officer determined that petitioner is liable for an increase in petitioner’s form_941 taxes in an amount that was less than the increase proposed for each of those quarters in the date 30-day_letter with respect to the quarter ended date the first appeals officer determined that peti- tioner is liable for an increase in petitioner’s form_941 taxes in an amount that was greater than the increase proposed for that quarter in the date 30-day_letter the first appeals officer determined that petitioner is liable for the quarters indicated for the following increases in petitioner’s form_941 taxes quarter ended increase in form_941 taxe sec_3 dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on a date not disclosed by the record after date the first appeals officer sent petitioner a letter that pertained to tax period s ended that letter stated in pertinent part we are sorry that we couldn’t reach a satisfac- tory agreement with you about the proposed additional employment_taxes we are assessing the additional employment_taxes in full on date respondent assessed the following in- creases in petitioner’s form_941 taxes and interest as provided by law for the quarters ended march june and september 2the record does not disclose whether the references in the first appeals officer’s letter to the tax periods ended and pertain to the quarters ended date and date petitioner’s taxable_year sec_2002 and or both and march june september and date quarter ended increase in form_941 taxes dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure interest dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure on date respondent issued to petitioner a separate notice of balance due regarding any unpaid assessed amounts with respect to petitioner’s form_941 taxes for each of the quarters ended march june and date and march june september and date petitioner’s authorized representative mark eldridge mr eldridge sent respondent a letter dated date date letter that letter stated in pertinent part we do not understand why we got the enclosed and bills for and these started as an employment_tax audit by paul horn out of des moines iowa and then went to janna renner out of kansas city missouri we disagreed with her findings so the audit went to the appeals officer out of milwaukee 3the record does not disclose whether respondent assessed an increase in petitioner’s form_941 taxes and interest as provided by law for the quarter ended date see infra note 4the record does not explain why mr eldridge referred in the date letter to form_940 employer’s annual federal unemployment futa_tax return for each of petitioner’s taxable_year sec_2002 and in any event that form is not involved in this case wisconsin in a telephone conference the first part of date the appeals officer said we had days to agree to the tax and then the penalty and interest of dollar_figure would be waived if we didn’t agree the case would then go to tax_court we called the appeals officer and said we did not want to settle and asked if he was going to send us something in writing so we could reject the offer we heard nothing until the enclosed bills came we want to appeal the employment audit but have not been given the chance therefore we strongly disagree with the enclosed and bills in response to the date letter the first appeals officer sent to mr eldridge a letter dated date date letter that letter stated in pertinent part in response to your letter dated date regarding your client hassel family chiropractic em- ployment tax assessments you had your appeals confer- ence with me in february of regarding this matter your client decided he did not want to agree to the additional employment_taxes and wanted to proceed to court to contest the additional taxes proposed at that time you wanted to proceed to the united_states tax_court our district_counsel determined that the issue in your client’s case was not under the jurisdiction of the tax_court and that you would have to proceed to the court of claims if you wanted to contest the taxes in court that is why the taxes were directly assessed against your client your course of action would be to file a claim_for_refund when that claim is denied you then can peti- tion the court of claims for their consideration my understanding of how the procedure works in order to petition the court of claims is that your client needs to pay the tax for one employee for one quarter and then file the claim_for_refund in order to start the court process i would suggest your client consult with an attorney in order to follow the correct proce- dures in order to go to court on this issue on date respondent assessed the following in- creases in petitioner’s form_945 tax and interest as provided by law for petitioner’s taxable_year sec_2002 and year increase in form_945 tax dollar_figure dollar_figure interest dollar_figure dollar_figure on date respondent issued to petitioner a separate notice of balance due regarding any unpaid assessed amounts with respect to petitioner’s form_945 tax for each of petitioner’s taxable_year sec_2002 and by letter dated date date letter mr eldridge informed respondent that petitioner was making a payment of dollar_figure for one worker jaci sterk for employment_tax for one period mr eldridge enclosed with that letter petitioner’s check in that amount that was payable to the united_states treasurer respondent applied that payment to petitioner’s account with respect to the quarter ended date in the date letter mr eldridge also informed respondent that pursuant to the first appeals officer’s date letter petitioner was requesting a refund on date petitioner submitted to respondent form_843 claim_for_refund and request for abatement petitioner’s refund claim with respect to petitioner’s form_941 taxes for the tax period from to in that form petitioner requested that respondent issue to petitioner a refund of dollar_figure on date respondent issued to petitioner a final notice_of_intent_to_levy and notice of your right to a hearing notice_of_intent_to_levy regarding any unpaid assessed amounts with respect to petitioner’s form_941 taxes for each of the quarters ended march june and date and march june september and date on date petitioner timely submitted to respon- dent petitioner’s form with respect to the notice_of_intent_to_levy in that form petitioner indicated its disagreement with the notice_of_intent_to_levy and requested a hearing with the appeals_office in petitioner’s form petitioner indicated that its disagreement with the notice_of_intent_to_levy pertained only to petitioner’s form_941 taxes for each of the 5the notice_of_intent_to_levy is not included as part of the record in this case respondent does not contend that that notice pertained to petitioner’s form_941 taxes for the quarter ended date and petitioner’s form_945 taxes for its taxable_year sec_2002 and indeed with respect to peti- tioner’s form_941 taxes for the quarter ended date respondent acknowledges that the notice_of_intent_to_levy did not pertain to that quarter and that because the quarter was not included in the final notice the petitioner still has its cdp rights with respect to this quarter moreover the notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination upon which this case is based stated and petitioner does not dispute that as of the date on which petitioner submitted to respondent form request for a collection_due_process or equivalent_hearing petitioner’s form respondent had not issued to peti- tioner a notice_of_intent_to_levy with respect to petitioner’s form_941 taxes for the quarter ended date and peti- tioner’s form_945 tax for each of its taxable_year sec_2002 and quarters ended march june and date and march june september and date in petitioner’s form petitioner stated in pertinent part we believe there should be no levy as we are awaiting response on our claim per irs papers we believe the levy would not be proper as we might not owe anything by letter dated date date letter respondent acknowledged receipt of petitioner’s form that letter stated in pertinent part we are forwarding your case to the fresno ca appeals_office they will be in contact with you within days from the day of this letter please take all documen- tation that is pertinent to your case with you to your hearing the total amount you owe with respect to petitioner’s form_941 taxes on the tax years shown above the quarters ended date date date date date date and date is dollar_figure which includes penalty and interest figured to date the total amount you owe on form_945 tax_year date and date is dollar_figure and for form_1120 tax_year date is dollar_figure which includes penalty 6petitioner attached to petitioner’s form inter alia the notice of balance due that respondent issued to it with respect to petitioner’s form_945 tax for each of its taxable_year sec_2002 and the record does not explain why petitioner attached those notices to petitioner’s form when petitioner indicated in that form that its disagreement with the notice_of_intent_to_levy pertained only to petitioner’s form_941 taxes with respect to each of the quarters ended mar june and date and mar june sept and date see supra note and interest figured to date penalties and interest will continue to accrue until the amount you owe is paid in full in response to respondent’s date letter mr eldridge sent respondent a letter dated date that letter stated in pertinent part we are in receipt of your letter dated date at the top you show that our request for a collection_due_process_hearing is regarding form_941 tax period mar date date mar date date and dec form_941 tax period dec should also be included in this hearing in addition form_945 tax_year dec and dec should also be included in this hearing all of this information was included in all the correspondence throughout this process we need these forms and tax periods added to the hear- ing as they should have been included from the begin- ning please let us know how we add these if they are not already included the appeals officer who had been assigned petitioner’s form second appeals officer sent to another authorized repre- sentative of petitioner paul mixdorf mr mixdorf a letter dated date that letter stated in pertinent part i also understand that you filed a claim_for_refund so you can proceed to district_court on the matter of the 7as discussed above petitioner indicated in petitioner’s form that its disagreement with the notice_of_intent_to_levy pertained only to petitioner’s form_941 taxes with respect to each of the quarters ended mar june and date and mar june sept and date the record does not explain why respondent referred in the date letter to petitioner’s form_945 tax for each of its taxable_year sec_2002 and and petitioner’s federal_income_tax for its taxable_year see supra note underlying liability please understand that if you file suit_for_refund the collection action will cease while you are in litigation please also understand that you cannot argue the underlying liability in appeals since you previously had an appeal on a date not disclosed by the record in date the second appeals officer held a telephonic conference date telephonic conference with mr mixdorf during that telephonic conference the second appeals officer explained to mr mixdorf that petitioner was not entitled to challenge its liabilities with respect to petitioner’s form_941 taxes for each of the quarters ended march june and date and march june september and date because it already had had the opportunity to challenge those liabilities during the date conference with the first appeals officer during the date telephonic conference mr mixdorf informed the second appeals officer that petitioner intended to file a suit_for_refund in a united_states district_court and that before filing such a lawsuit petitioner was waiting for respondent to disallow petitioner’s refund claim or six months to pass from the date on which petitioner had filed that claim the second appeals officer agreed to suspend until date any levy action regarding petitioner’s liabilities with respect to petitioner’s form_941 taxes for each of the quarters ended march june and date and march june september and date in order to allow petitioner sufficient time to file a suit_for_refund on date the appeals_office issued to petitioner a notice_of_determination that like the notice_of_intent_to_levy pertained only to petitioner’s form_941 taxes for each of the quarters ended march june and date and march june september and date that notice stated in pertinent part summary of determination you requested a hearing in appeals regarding a notice_of_intent_to_levy you questioned the underlying liability you paid a portion of the liability and filed a claim_for_refund before the collection_due_process_notice so you could file suit in district_court we held a telephone conference with your representa- tive we explained that you cannot argue with the underlying liability after you were given such rights in a prior appeal with the irs appeals_office we determined that levy action should be suspended until date we recognize that no levy action can be taken once you begin litigation regarding the underlying liability this should give adequate time to file suit in district_court regarding your claim_for_refund and the related employment_tax liability this also approximates the waiting_period for filing suit if the service has not disallowed your claim in writing we recommend collection be suspended under this collec- tion due process case until after date any 8see supra note 9the notice_of_determination indicated that it pertained to tax type form number employment_tax form tax pe- riod s ended further suspension will depend on your filing suit in district_court or filing a petition with the tax_court the notice_of_determination included an attachment that stated in pertinent part taxpayer tax periods hassel family chiropractic dc pc employment_tax type of through through notice_of_intent_to_levy was sent to the taxpayer on the taxpayer timely requested a hearing and tc cc was input on the accounts to suspend collection and the collection statute the period for 941’s and the and period for form_945 annual return for withholding were requested to be added to the cdp case but no notice has been issued on those accounts by the time of the cdp hearing request summary of the issues the taxpayer argued with the levy action and their underlying liability as they are waiting for irs action on their claim a hearing was held and the taxpayer wants to pursue refund litigation in court to continue their argument over the assessed liabilities they are still waiting for the service to disallow their claim or six months so they can file suit for a refund of their payment we agreed that appeals should issue a notice of deter- mination recommending that levy action be suspended until date to allow sufficient time to file their refund litigation suit this suspension_period approximates the time period the service should act on their claim before they can file suit_for_refund with- out a claim disallowance notice recommendation levy action should be suspended until date if the taxpayer files for a refund_suit in court collection will be suspended while in that litigation if the taxpayer petitions the tax_court in regard to this cdp case collection action will be suspended until it is resolved in tax_court brief background examination determinations were made in october of and they were timely appealed a prior appeals officer and office sustained the examination determination and the assessments were made on the above accounts in june of these assessments constituted notice_and_demand the accounts were not paid in full and no arrangements were made for payment so notice_of_intent_to_levy was sent to the taxpayer the prior appeals officer advised how to make a partial payment and file a claim so the taxpayer could file for refund litigation the taxpayer made the partial payment on date according to transcripts and filed a claim_for_refund on date according to the copy in the file normal procedures under claims would be for the tax- payer to wait six months before filing suit in court for refund to give adequate time for the service to issue a claim disallowance notice appeals is not sure when the claim was received by the service as we don’t have the original information in the file in the telephone conference there were no disagreements over the collection action in this case outside of the argument that no levy action should be taken because of the claim action this appeals officer has not had other dealings with the taxpayer outside of this cdp case discussion and analysis applicable law and administrative procedures sec_6331 provides that if any person liable to pay any_tax neglects or refuses to pay such tax within days after notice_and_demand for payment the secre- tary is authorized to collection sic such tax by levy upon property belonging to the taxpayer sec_6331 provides that the secretary is obligated to provide the taxpayer with notice including notice of the administrative appeals available to the taxpayer before proceeding with collection by levy on the tax- payer’s property sec_6330 generally provides that the commissioner cannot proceed with the collection_of_taxes by way of a levy on a taxpayer’s property until the taxpayer has been given notice of and the opportunity for an administrative review of the matter in the form of an appeals_office hearing and if dissatisfied given an opportunity for judicial review of the administrative determination sec_6330 prescribes the matters that may be raised by a taxpayer at an appeals hearing in sum- mary sec_6330 provides that a taxpayer may raise collection issues such as spousal defenses and the appropriateness of the commissioner’s intended collection action in review of the file and transcripts it appears that all manual and legal procedures have been properly followed this appeals officer hasn’t had prior in- volvement with the taxpayer the taxpayer argues with the underlying liability but understands that they cannot carry such argument to appeals after being given a prior appeal the taxpayer merely wants the service to suspend collection or levy action while they pursue refund litigation regarding the underlying liability appeals finds that agreeable and determined a period of time in which levy action should be suspended until the taxpayer starts refund litigation which will continue to suspend collection until resolved in court relevant issues presented by the taxpayer the relevant issues were addressed and noted above balancing efficient collection and intrusiveness levy action partially balances an efficient method of collection with the taxpayer’s legitimate concerns that it be no more intrusive than necessary levy action should be suspended until date to give adequate time for the taxpayer to file for refund litigation collection enforcement will con- tinue to suspend if the taxpayer files suit_for_refund litigation or petitions tax_court under this cdp case 10the record does not disclose whether petitioner commenced refund litigation with respect to petitioner’s refund claim after respondent issued the notice_of_determination discussion the court may grant summary_judgment where there is no genuine issue of material fact and a decision may be rendered as a matter of law rule b 98_tc_518 affd 17_f3d_965 7th cir we conclude that there are no genuine issues of material fact regarding the questions raised in respondent’s motion in the petition and in petitioner’s response to respondent’s motion petitioner advances arguments in support of its position that it is entitled to challenge the existence and or the amounts of its respective underlying liabilities with respect to petitioner’s form_941 taxes for each of the quarters ended march june september and date and march june september and date and petitioner’s form_945 taxes for each of its taxable_year sec_2002 and we turn first to petitioner’s arguments regarding peti- tioner’s form_941 taxes for the quarter ended date and petitioner’s form_945 tax for each of its taxable_year sec_2002 and the record establishes and petitioner does not dispute that the notice_of_determination pertained only to petitioner’s form_941 taxes for each of the quarters ended march june and date and march june september and date and not to petitioner’s form_941 taxes for the quarter ended date and peti- tioner’s form_945 tax for each of its taxable_year sec_2002 and dollar_figure we hold that we do not have jurisdiction under sec_6330 over petitioner’s form_941 taxes for the quarter ended date and petitioner’s form_945 tax for each of petitioner’s taxable_year sec_2002 and we turn now to petitioner’s arguments regarding petitioner’s form_941 taxes for each of the quarters ended march june and date and march june september and date a taxpayer may raise challenges to the existence or the amount of the taxpayer’s underlying tax liabil- ity if the taxpayer did not receive a notice_of_deficiency or did not otherwise have an opportunity to dispute the tax_liability sec_6330 as pertinent here sec_301_6330-1 q a-e2 proced admin regs provides q-e2 when is a taxpayer entitled to challenge the existence or amount of the tax_liability specified in the cdp_notice a-e2 a taxpayer is entitled to challenge the existence or amount of the underlying liability for any_tax period specified on the cdp_notice if the taxpayer did not receive a statutory_notice_of_deficiency for such liability or did not otherwise have an opportunity to dispute such liability an opportunity to dispute the underlying liability includes a prior opportunity for a conference with appeals that was offered either before or after the assessment of the liability an opportunity for a conference with ap- peals prior to the assessment of a tax subject_to 11see supra note deficiency procedures is not a prior opportunity for this purpose see 128_tc_48 upholding the validity of sec_301_6330-1 q a-e2 proced admin regs as pertinent here the date 30-day_letter noti- fied petitioner that respondent was proposing adjustments to petitioner’s form_941 taxes for each of the quarters ended march june and date and march june september and date petitioner timely submitted to respondent a protest with respect to those adjustments and requested a conference with the appeals_office on date the appeals_office held a conference with respect to respondent’s proposed adjustments to petitioner’s form_941 taxes for each of the quarters ended march june and date and march june september and date on the record before us we find that petitioner may not challenge the existence or the amounts of its respective underly- ing liabilities with respect to those taxes for each of those quarters where as is the case here the validity of the underlying tax_liability is not properly placed at issue the court will 12petitioner does not dispute that respondent’s proposed adjustments to petitioner’s form_941 taxes for each of the quarters at issue are not subject_to the deficiency procedures under sec_6212 and sec_6213 review the determination of the commissioner of internal revenue for abuse_of_discretion 114_tc_604 114_tc_176 based upon our examination of the entire record before us we find that respondent did not abuse respondent’s discretion in making the determinations in the notice_of_determination with respect to petitioner’s form_941 taxes for each of the quarters ended march june and date and march june september and date we have considered all of the contentions and arguments of the parties that are not discussed herein and we find them to be without merit irrelevant and or moot on the record before us we shall grant respondent’s motion to reflect the foregoing an order granting respondent’s motion and decision for respondent will be entered
